                Case 1:19-cv-01119-AWI-EPG Document 8 Filed 10/06/20 Page 1 of 2



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   MONTREAL HEMPHILL,                                 Case No. 1:19-cv-01119-AWI-EPG
 9                    Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
10          v.
                                                        (DOC. NOS. 6, 7)
11   CITY OF HANFORD POLICE
     DEPARTMENT, et al.,
12
                      Defendants.
13

14              Montreal Hemphill (“plaintiff”) is proceeding pro se and in forma pauperis in this civil
15   rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
16   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17              On June 3, 2020, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending that “[t]his case proceed on Plaintiff’s claims against
19   Defendant Medeiros for unlawful arrest and Defendant Farr for excessive force, each in
20   violation of Plaintiff’s Fourth Amendment rights” and “[a]ll other claims be dismissed.” (Doc.
21   7 at 8).
22              Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations. The deadline for filing objections has passed, and plaintiff has not filed
24   objections to the findings and recommendations.
25              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
27   court finds the findings and recommendations to be supported by the record and proper analysis.
28

                                                       1
           Case 1:19-cv-01119-AWI-EPG Document 8 Filed 10/06/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2            1. The findings and recommendations (Doc. No. 7) issued by the magistrate judge
 3                on June 3, 2020, are ADOPTED in full;
 4            2. All claims and defendants are dismissed, except for plaintiff’s claims against
 5                Defendant Medeiros for unlawful arrest and Defendant Farr for excessive force,
 6                each in violation of the Fourth Amendment;
 7            3. The Clerk of Court is DIRECTED to reflect the dismissal of all other defendants;
 8                and
 9            4. This matter is referred back to the Magistrate Judge for further proceedings.
10
     IT IS SO ORDERED.
11

12   Dated: October 6, 2020
                                              SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
